Citation Nr: 1630359	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an automobile allowance or specially adapted equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a certificate of eligibility for an automobile allowance or specially adapted equipment.  He maintains that he is unable to walk and must use a wheelchair due to his service-connected disabilities.  The Veteran is service-connected for posttraumatic stress disorder, evaluated as 100 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; gunshot wound to right forearm, evaluated as 10 percent disabling; peripheral neuropathy of the left and right lower extremities, evaluated as 10 percent disabling each; and erectile dysfunction, evaluated as noncompensable.  The Veteran is also in receipt of special monthly compensation due to loss of use of a creative organ.  He has a total 100 percent combined rating.  

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A Veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. § 3901(1)(A) (West 2014); 38 C.F.R. § 3.808(b) (2015).

The term loss of use of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015).

Examples which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63(2015).

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369 (1999). 

VA clinical records as well as examinations for housebound status or need of aid and attendance all document that the Veteran is unable to walk and uses a wheelchair.  However, the Veteran has not been afforded a VA examination with respect to this issue and, based on the current evidence of record, it unclear whether the Veteran's service-connected disabilities contribute to his inability to walk.  In light of the above, the Board finds that additional development is needed in order to ascertain whether the Veteran has loss or permanent loss of use of one or both feet or one or both hands.  In sum, in light of the Veteran's statements that he cannot walk and is confined to a wheelchair, a medical opinion is necessary to assess whether such claimed functional impairments are due to service-connected disability to the exclusion of all other disability.  Therefore, the Board finds that a VA examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he is entitled to a certificate of eligibility for an automobile allowance or specially adapted equipment.  The examiner must be advised of the Veteran's service-connected disabilities. Based on a review of the electronic record, examination of the Veteran, and generally accepted medical principles, the examiner should provide an opinion on the following: 

(a)  Whether the Veteran's symptomatology referable to his feet or hands causes what amounts to loss of use of those extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The examiner must determine that on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand, or balance or propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. Also, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more will constitute loss of hand or foot involved.  In addition, considered as loss of use of foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.

(b) To the extent possible, the examiner should identify and distinguish symptoms and impairment attributable to the Veteran's service-connected disabilities from those attributable to nonservice-connected disabilities.  If the examiner cannot differentiate the effects of the disabilities, then all should be attributed to the service-connected disabilities.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's service-connected disabilities have resulted in (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes (i.e., central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye); or (4) ankylosis of one or both knees or one or both hips. 

A detailed rationale for all opinions given should be provided. 

2.  Thereafter, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




